     Case 5:18-cv-03092-JWB-KGG Document 123 Filed 08/06/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,                         )
                                                )
                            Plaintiff,          )
                                                )
        vs.                                     )     Case No. 18-3092-JWB-KGG
                                                )
DAVID GROVES, et al.,                           )
                                                )
                            Defendants.         )
                                                )

              MEMORANDUM & ORDER GRANTING IN PART
                   MOTION FOR RULE 35 EXAM

        Plaintiff, who is a prisoner in the Sedgwick County Jail, brings this civil

rights action pro se against certain Defendants associated with the Cherokee

County Jail, where he is (and was previously) incarcerated. Plaintiff has filed a

motion requesting a medical examination of himself pursuant to Fed.R.Civ.P. 35.

(See Doc. 115.) For the reasons set forth below, the motion is GRANTED in

part.

A.      Background.

        These two consolidated cases were filed by Plaintiff, pro se, in 2018 and

consolidated in October of that year. The Complaints allege violations by persons


                                            1
     Case 5:18-cv-03092-JWB-KGG Document 123 Filed 08/06/20 Page 2 of 4




connected with the Cherokee County Jail, in which Plaintiff was confined pending

a criminal trial. The litigation has, thus far, consisted of a never-ending series of

motions.

      In regard to the present motion, Plaintiff contends that Defendants “have

claimed … that Plaintiff was purging his food up twice a day for about a year to

drop weight, for a medical diet.” (Doc. 115, at 1.) Plaintiff denies this and

contends that Defendants have not provided any medical evidence to support these

claims. (Id.) Plaintiff continues that it “would be medically impossible to hide

such a medical condition from an oral surgeon” because stomach acid would

damage the enamel on his teeth. (Id.) As such, Plaintiff seeks a medical

examination of himself pursuant to Fed.R.Civ.P. 35. Plaintiff suggests Dr.

Matthew C. Lowe, located in Pittsburg, Kansas, at a time to be coordinated by Dr.

Lowe and Defendants. (Id., at 2.)

B.    Brief Explanation of Federal Rule of Civil Procedure 35.

      Rule 35 of the Federal Rules of Civil Procedure governs physical and mental

examinations. The rule states, in relevant part, that “[t]he court where the action is

pending may order a party whose mental or physical condition – including blood

group – is in controversy to submit to a physical or mental examination by a

suitably licensed or certified examiner.” Parties have no inherent right to this




                                           2
       Case 5:18-cv-03092-JWB-KGG Document 123 Filed 08/06/20 Page 3 of 4




examination; the court must grant permission. Thiessen v. Gen. Elec. Capital

Corp., 178 F.R.D. 568, 570 (D. Kan. 1998).

         Rule 35 was designed to allow a party to seek a medical examination of an

adversarial party whose mental or physical condition is in controversy.1 It was not

designed to allow a party to seek an examination of him- or herself. While there is

nothing in the language of the Rule prohibiting a party from requesting a medical

examination of him- or herself, the process is unnecessary. A litigant is free to

have him- or herself examined by a doctor of his or her choosing as he or she sees

fit without permission of the Court.

         Plaintiff’s situation is unusual, however, in that he is incarcerated and cannot

simply attend an appointment at his leisure. Further, Defendants did not respond to

Plaintiff’s motion, meaning the Court will consider the issue to be uncontested.

See D. Kan. Rules 6.1(d)(1), 7.4.

         As such, the Court instructs Defendants that 1) if Plaintiff is able procure an

appointment with Dr. Lowe (as identified in Plaintiff’s motion) and 2) if Dr. Lowe

is willing to examine Plaintiff, Defendants are to coordinate with Plaintiff and Dr.

Lowe to facilitate Plaintiff’s attendance at the appointment. Defendants will not,


1
    See e.g. Clancy v. Shanahan, No. 18-4106-HLT, 2019 WL 1406281, at *1 (D. Kan. March
28, 2019) (citations omitted) (holding that to obtain permission for a Rule 35 exam, a
“defendant must show that 1) plaintiff’s mental condition is in controversy and 2) that
good cause exists to conduct the examination” and that “defendant must provide more
than mere conclusory allegations” to meet these requirements).
                                             3
     Case 5:18-cv-03092-JWB-KGG Document 123 Filed 08/06/20 Page 4 of 4




however, be responsible for paying for Plaintiff’s examination by Dr. Lowe. If

counsel for Defendants attests (submitted in writing to Plaintiff) that they are not

making such a contention about Plaintiff in this lawsuit, however, this appointment

will be unnecessary and Defendants will be under no obligation to facilitate its

occurrence.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Rule 35

Examination (Doc. 115) is GRANTED in part.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 6th day of August, 2020.

                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge




                                          4
